     Case 5:19-cv-01351-JAK-SP Document 1 Filed 07/23/19 Page 1 of 9 Page ID #:1


1    Jared L. Bryan (SBN 220925)
     Jared.bryan@jacksonlewis.com
2    Kyle C. Worrell (SBN 281287)
     Kyle.worrell@jacksonlewis.com
     Kyle.worrell@j4cksonlewis.com
 3   JACKSON LEWIS P.C.
     200 Spectrum Center Drive, Suite 500
4    Irvine, CA 92618
     Irvine
     Tel: (949) 885-1360
 5   Fax: (949) 885-1380
 6   Attorneys for Defendant
     CITY OF ADELANTO
 7

 8                             UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
10

11   MARK DE MANINCOR,                        )   CASE NO.: 19-1351
                                              )
12                                            )
                       Plaintiff,             )   NOTICE OF REMOVAL OF ACTION
13                                            )   TO THE UNITED STATES DISTRICT
           vs.
           vs.                                )   COURT FOR THE CENTRAL
14                                            )   DISTRICT OF CALIFORNIA,
     CITY OF ADELANTO, an                     )   EASTERN DIVISION, PURSUANT TO
15   incorporated city of a governmental      )   28 U.S.C. SECTIONS 1331, 1441
     entity, RICHARD KERR,
                        KERR individual       )   (FEDERAL QUESTION)
16   and Mayor for the City of Adelanto,      )
     JERMAINE WRIGHT, an individual           )
17   and councilman for the City of           )
     Adelanto, JOHN WOODARD JR., an           )
18   individual and councilman for the City   )
     of Adelanto, and DOES 1 through 50,      )
19   inclusively,                             )
                                              )
20                     Defendants.            )
21         TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
22   DISTRICT OF CALIFORNIA AND TO ALL INTERESTED PARTIES AND THEIR
23   ATTORNEYS OF RECORD:
24         Pursuant to 28 U.S.C. Section 1446, Defendant CITY OF ADELANTO
25   (“Adelanto”) hereby invokes this Court’s
     ("Adelanto")                     Court's jurisdiction under 28 U.S.C. Sections 1331,
26   1367, and 1441 and state the following grounds for removal:
27   ///
28   ///

     CASE NO. 19-1351                             1                   NOTICE OF REMOVAL
                                                                               QUESTION)
                                                                      (FEDERAL OUESTION1
     Case 5:19-cv-01351-JAK-SP Document 1 Filed 07/23/19 Page 2 of 9 Page ID #:2


1                                         JURISDICTION
2          1.     The Court has original jurisdiction over this matter pursuant to 28 U.S.C.
 3   Sections 1331 and 1441. This case may be removed pursuant to 28 U.S.C. Sections
4    1331, 1441, and 1446 because it contains a claim arising under federal law, specifically,
 5   Plaintiff’s
     Plaintiff's fifth, sixth, and seventh causes of action for alleged violation of Plaintiff’s
                                                                                     Plaintiff's due
 6   process under the Fourteenth Amendment of the United States Constitution, and pursuant
 7   to 42 U.S.C. Section 1983.
 8         2.     The Court may exercise supplemental jurisdiction over Plaintiff’s
                                                                        Plaintiff's remaining
 9   claims in this matter pursuant to 28 U.S.C. Section 1367(a) because the federal and state
10   law claims form part of the same case or controversy under Article III of the United
11   States Constitution. 28 U.S.C. § 1367(a).
12                                TIMELINESS OF REMOVAL
13         3.     On or about November 19, 2018, Plaintiff Mark De Manincor ("Plaintiff')
                                                                            (“Plaintiff”)
14   filed a civil complaint against Defendants in the Superior Court of the State of California
15   in and for the County of San Bernardino ("Superior
                                             (“Superior Court”),
                                                        Court"), entitled Mark De Manincor
16   v. City of Adelanto, et al., Case No. CIVDS1830564 ("Complaint"),
                                                        (“Complaint”), which sets forth
17   seven causes of action for: (1) hostel [sic] work environment (FEHA); (2) wrongful
18   termination - discrimination of age; (3) wrongful termination —
                                                                   – whistle blowing; (4)
19                        – retaliation; (5) violation of due process [in violation of the
     wrongful termination —
20   California Constitution]; (6) violation of due process [in violation of the California
21   Constitution]; and (7) violation of due process [in violation of the California
22   Constitution]. Declaration of Jared L. Bryan ("Bryan Decl.") ¶ 3, Exhibit 1.
                                                  (“Bryan Decl.”)
23         4.     Defendant was served with Plaintiff’s
                                            Plaintiff's Summons and Complaint on or about
24   December 6, 2018. Plaintiff also delivered copies of the Summons and Complaint for
25   Richard Kerr ("Kerr")
                  (“Kerr”) and John Woodard ("Woodard")
                                            (“Woodard”) to Brenda Lopez ("Lopez"),
                                                                        (“Lopez”), City
26   Clerk for the City of Adelanto, ostensibly under a theory of substitute service. As shown
27   in the declaration of Lopez, at no time has Kerr, Woodard, or Wright provided express
28   authorization for her to accept service of process on their behalf. (See, Declaration of

     CASE NO. 19-1351                               2                       NOTICE OF REMOVAL
                                                                                     QUESTION)
                                                                            (FEDERAL OUESTION1
     Case 5:19-cv-01351-JAK-SP Document 1 Filed 07/23/19 Page 3 of 9 Page ID #:3


1                 (“Lopez Decl.")
     Brenda Lopez ("Lopez Decl.”) ¶
                                  ¶ 11.) But even if Lopez was authorized to accept service
2    on their behalf, the service still would be invalid under Code of Civil Procedure, Section
 3   415.20(b), because Plaintiff failed to set forth any information regarding his attempts to
4    personally serve the individual defendants. Cal. Code Civ Proc. §§ 415.20(b), 416.90;
 5   see also, Burchett v. City of Newport Beach, 33 Cal.App.4th 1472, 1477 (1995) ("Rather
                                                                                   (“Rather
 6   than finding any reasonable diligence in the pursuit of personal service on these
 7   defendants, we find no evidence of any diligence whatsoever ….
                                                                 .... Personal delivery must
 8   be attempted in all cases where this alternative method is used.")
                                                                used.”)            In addition,
 9   Defendant’s office apprised Plaintiff’s
     Defendant's                 Plaintiff's counsel that service on Kerr and Woodard was not
10   proper back in January 2019. Defendant's
                                  Defendant’s office also informed Plaintiff’s
                                                                   Plaintiff's counsel that
11   Defendant’s office was not authorized to accept service on behalf of the individual
     Defendant's
12   defendants in this case.    To date, it is Defendant's
                                                Defendant’s understanding that individual
13              – Kerr, Woodard, or Wright —
     Defendants —                          – have not been properly served with the
14   Complaint, or any amended complaints. Bryan Decl., I¶¶ 4, 21; Exhibit 17.
15         5.    Based on the foregoing, Defendant does not need to obtain consent from the
16   individual Defendants to remove this action to federal court. Bryan Decl., ¶
                                                                                ¶ 4. Destfino
17   v. Reiswig, 630 F.3d 952, 955 (9th Cir. 2011) (codefendants not properly served need not
18   join); see also, Gossmeyer v. McDonald, 128 F.3d 481, 489 (7th Cir. 1997) (a defendant
19   who has been served or who has otherwise acquired notice of a state court action need not
20   seek out and notify codefendants who have not yet been served to ask them to join in the
21   removal).
22         6.    On January 7, 2019, after attempting to meet and conferring with Plaintiff’s
                                                                                  Plaintiff's
23   counsel regarding the deficiencies in Plaintiff's
                                           Plaintiff’s Complaint, Defendant submitted a
24   declaration pursuant to California Code of Civil Procedure Section 430.41 for a 30-day
25                                   Plaintiff's Complaint. Bryan Decl., ¶ 5; Exhibit 2.
     extension of time to respond to Plaintiff’s
26         7.    On or about January 10, 2019, the Superior Court issued and order granting
27                                      Plaintiff's Complaint. Bryan Decl., ¶ 6; Exhibit 3.
     the 30-day extension to respond to Plaintiff’s
28         8.    On February 6, 2019, Adelanto filed and served a demurrer to Plaintiff’s
                                                                              Plaintiff's

     CASE NO. 19-1351                             3                      NOTICE OF REMOVAL
                                                                                  QUESTION)
                                                                         (FEDERAL OUESTION1
     Case 5:19-cv-01351-JAK-SP Document 1 Filed 07/23/19 Page 4 of 9 Page ID #:4


1    Complaint in the San Bernardino Superior Court. Bryan Decl., ¶ 7; Exhibit 4.
2          9.     On or about February 21, 2019, prior to the deadline for filing an opposition
 3      Adelanto’s demurrer, Plaintiff filed a first amended complaint ("FAC")
     to Adelanto's                                                     (“FAC”) against
4    Defendants in the Superior Court of the State of California in and for the County of San
 5   Bernardino, Case No. CIVDS1830564, which sets forth seven causes of action against
 6   Defendants for:    (1) hostile work environment (FEHA); (2) wrongful termination -
 7   discrimination of age; (3) wrongful termination —
                                                     – whistle blowing; (4) wrongful
 8               – retaliation; (5) violation of due process [in violation of the California
     termination —
 9   Constitution]; (6) violation of due process [in violation of the California Constitution];
10   and (7) violation of due process [in violation of the California Constitution]. Bryan
11   Decl., ¶ 8; Exhibit 5.
12         10.    On February 21, 2019, Plaintiff’s
                                        Plaintiff's counsel filed a declaration in response to
13   the Declaration of Kyle C. Worrell. Bryan Decl., ¶
                                                      ¶ 9; Exhibit 6.
14         11.    On February 21, 2019, Plaintiff caused the FAC in this Action to be served
15   on Adelanto by mail. As a result of the filing and service of the FAC, the Demurrer
16   hearing previously scheduled for March 6, 2019, at 8:30 a.m. was vacated. Bryan Decl.,
17   ¶ 10; Exhibit 7.
18         12.    On March 26, 2019, after attempting to meet and conferring with Plaintiff’s
                                                                                  Plaintiff's
19   counsel regarding the deficiencies in Plaintiff’s
                                           Plaintiff's FAC, defense counsel submitted a
20   declaration pursuant to California Code of Civil Procedure Section 430.41 for a 30-day
21                                   Plaintiff's Complaint. Bryan Decl., ¶ 11; Exhibit 8.
     extension of time to respond to Plaintiff’s
22         13.    On or about April 10, 2019, the Court issued and order granting the 30-day
23                           Plaintiff's Complaint. Bryan Decl., ¶ 12; Exhibit 9.
     extension to respond to Plaintiff’s
24         14.    On April 25, 2019, Adelanto filed and served a demurrer to Plaintiff’s
                                                                             Plaintiff's FAC
25   in the San Bernardino Superior Court. Bryan Decl., ¶ 13; Exhibit 10.
26         15.    On May 9, 2019, Plaintiff served an opposition to Adelanto's
                                                                    Adelanto’s demurrer to
27   Plaintiff's FAC. Bryan Decl., ¶ 14; Exhibit 11.
     Plaintiff’s
28         16.    On May 16, 2019, Adelanto served its reply in support of its Demurrer to

     CASE NO. 19-1351                             4                      NOTICE OF REMOVAL
                                                                                  QUESTION)
                                                                         (FEDERAL OUESTION1
     Case 5:19-cv-01351-JAK-SP Document 1 Filed 07/23/19 Page 5 of 9 Page ID #:5


1    Plaintiff's FAC. Bryan Decl., ¶ 15; Exhibit 12.
     Plaintiff’s
2          17.     On May 17, 2019, the Court held a Trial Setting Conference ("TSC"),
                                                                              (“TSC”), which
 3   was continued to the date of the demurrer hearing. Bryan Decl., ¶ 16; Exhibit 13.
4          18.     On May 23, 2019, the Court held a hearing on Adelanto's
                                                                Adelanto’s demurrer to
 5   Plaintiff’s
     Plaintiff's FAC. The Court sustained Adelanto's
                                          Adelanto’s demurrer, but provided Plaintiff leave
 6   to amend. Bryan Decl., ¶ 17; Exhibit 14.
 7         19.     On May 23, 2019, the Court also continued the TSC to October 22, 2019, at
 8   8:30 a.m. Bryan Decl., ¶ 18; Exhibit 15.
 9         20.     On or about June 18, 2019, Plaintiff filed a second amended civil ("SAC")
                                                                                     (“SAC”)
10   complaint against Defendants in the Superior Court of the State of California in and for
11   the County of San Bernardino, which sets forth seven causes of action against all
12   Defendants:     (1) hostile work environment (FEHA); (2) wrongful termination -
13   discrimination of age; (3) wrongful termination —
                                                     – whistle blowing; (4) wrongful
14               – retaliation; (5) violation of due process pursuant to 42 U.S.C. Section 1983
     termination —
15   [in violation of the 14th Amendment of the United States Constitution]; (6) violation of
16   due process pursuant to 42 U.S.C. Section 1983 [in violation of the 14th Amendment of
17   the United States Constitution]; and (7) violation of due process pursuant to 42 U.S.C.
18   Section 1983 [in violation of the 14th Amendment of the United States Constitution].
19   Bryan Decl., ¶ 19; Exhibit 16.
20         21.     On June 18, 2019, Plaintiff caused the SAC in this Action to be served on
21   Adelanto by U.S. Mail. This is the first time any pleading from Plaintiff had asserted a
22   federal claim. Bryan Decl., ¶ 20.
23         22.     On July 10, 2019, Plaintiff filed "Proof
                                                     “Proof of Service”
                                                               Service" for the original
24   Complaint on Kerr and Woodard. This Proof of Service document indicates that service
25   was allegedly effectuated under California Code of Civil Procedure Section 416.90, by
26   substitute service on Lopez. As noted above, Lopez has not been authorized by Kerr,
27   Woodard, or Wright to accept service of process on their behalf.           Moreover, no
28   information is provided in the Proofs of Service about any diligence or efforts to

     CASE NO. 19-1351                             5                     NOTICE OF REMOVAL
                                                                                 QUESTION)
                                                                        (FEDERAL OUESTION1
     Case 5:19-cv-01351-JAK-SP Document 1 Filed 07/23/19 Page 6 of 9 Page ID #:6


1    personally serve Kerr or Wright. Bryan Decl., ¶ 21; Exhibit 17.
2          23.   On July 22, 2019, Adelanto filed and served an answer to Plaintiff’s
                                                                          Plaintiff's SAC in
 3   the San Bernardino Superior Court. Bryan Decl., ¶ 22; Exhibit 18.
4          24.   A Trial Setting Conference is set for October 22, 2019, in the state action.
 5   Bryan Decl., ¶ 23.
 6         25.                  Defendant’s understanding that individual Defendants —
                 To date, it is Defendant's                                          – Kerr,
 7   Woodard, or Wright —
                        – have not been properly served with the original Complaint, nor
 8   any amended complaints. Bryan Decl., ¶ 4.
 9         26.   Based on the foregoing, Adelanto does not need to obtain consent from the
10   individual Defendants to remove this action to federal court. Bryan Decl., ¶
                                                                                ¶ 4. Destfino
11   v. Reiswig, 630 F.3d 952, 955 (9th Cir. 2011) (codefendants not properly served need not
12   join); see also Gossmeyer v. McDonald, 128 F.3d 481, 489 (7th Cir. 1997) (a defendant
13   who has been served or who has otherwise acquired notice of a state court action need not
14   seek out and notify codefendants who have not yet been served to ask them to join in the
15   removal).
16         27.   It is DefendantCity of Adelanto's
                                        Adelanto’s understanding that no other proceedings
17   have been scheduled or have taken place in the Superior Court Action, as of July 22,
18   2019. Bryan Decl., ¶ 24.
19         28.   This Notice of Removal is filed with this Court within thirty (30) days of
20       Defendants’ receipt or service of a copy of the Summons and Complaint in the state
     any Defendants'
21   action. This Notice of Removal is therefore filed within the time period provided by 28
22   U.S.C. Section 1446(b). See Murphy Bros., Ins. v. Michetti Pipe Stringing, Inc., 526
23   U.S. 344 (1999) (holding that the removal deadline is triggered by the official service
24   date assuming it can be ascertained from the complaint that the matter is removable).
25                                   FEDERAL QUESTION
26         29.   The SAC purports to set forth three claims pursuant to 42 U.S.C. Section
27   1983 for alleged violations of the Fourteenth Amendment of the United States
28   ///

     CASE NO. 19-1351                             6                      NOTICE OF REMOVAL
                                                                                  QUESTION)
                                                                         (FEDERAL OUESTION1
     Case 5:19-cv-01351-JAK-SP Document 1 Filed 07/23/19 Page 7 of 9 Page ID #:7


1    Constitution against all defendants.     Although not well pled, these claims seek to
2    adjudicate Plaintiff’s
                Plaintiff's federal civil rights. The other claims in the Action are discussed
 3   below.
4          30.    All properly-served defendants in a state action must join in a petition for
 5   removal, except for nominal, unknown or fraudulently joined parties. Hewitt v. City of
 6   Stanton, 798 F.2d 1230, 1233 (9th Cir. 1986). Thus, Defendant does not need the
 7   consent of the defendants named as "Does
                                        “Does 1-50 inclusively”
                                                   inclusively" in the SAC for purposes of
 8   removal. Those named as defendants but not properly served in the state court action
 9   need not join the notice of removal. Destfino v. Reiswig, 630 F.3d 952, 955 (9th Cir.
10   2011) (codefendants not properly served need not join); see also, Gossmeyer v.
11   McDonald, 128 F.3d 481, 489 (7th Cir. 1997) (a defendant who has been served or who
12   has otherwise acquired notice of a state court action need not seek out and notify
13   codefendants who have not yet been served to ask them to join in the removal). Thus,
14   Defendant does not need to obtain consent from Kerr, Wright, or Woodard to remove this
15   action to federal court.
16         31.    Removal of the SAC is proper under 28 U.S.C. Sections 1441 and 1446
17   because Plaintiff asserts a federal claim alleging a violation of the Fourteenth
18   Amendment of the United States Constitution against all Defendants.
19         32.    Defendant submits this Notice of Removal without waiving any defenses to
20   the claims asserted by the Plaintiff or conceding Plaintiff has pled claims upon which
21   relief can be granted against them.
22         33.    Because Adelanto is the only properly-served defendant in this action, no
23   other defendants need to join in or consent to this removal, as stated above.
24                              SUPPLEMENTAL JURISDICTION
25         34.    The Court may exercise supplemental jurisdiction over Plaintiff’s
                                                                        Plaintiff's remaining
26   claims in this matter pursuant to 28 U.S.C. Section 1367(a). Supplemental jurisdiction is
27   proper because the federal and state law claims form part of the same case or controversy
28   ///

     CASE NO. 19-1351                              7                      NOTICE OF REMOVAL
                                                                                   QUESTION)
                                                                          (FEDERAL OUESTION1
     Case 5:19-cv-01351-JAK-SP Document 1 Filed 07/23/19 Page 8 of 9 Page ID #:8


1    under Article III of the United States Constitution. 28 U.S.C. § 1367(a); see also Baer v.
2                                                       (7th Cir. 1995) ("A
     First Options of Chicago, Inc., 72 F.3d 1294, 1299 (7th            (“A loose factual
 3   connection between the claims is generally sufficient.")
                                                sufficient.”)
4          35.    In particular, Plaintiff’s
                                 Plaintiff's employment claims contain allegations similar to
 5   Plaintiff’s
     Plaintiff's fifth, sixth, and seventh causes of action brought pursuant to 42 U.S.C. Section
 6   1983 for alleged violation of the Fourteenth Amendment of the United States
 7   Constitution, because they relate to the alleged due process violations related, in
 8   particular, to pre- and post-termination hearing processes. (See Exhibit 16 to Bryan Decl.
 9   IN
     ¶¶ 9-23, 24, 26-28, 32, 38, 42-44, 48-65.)
10         36.    Moreover, Plaintiff incorporates the allegations supporting his fifth, sixth,
11   can seventh causes of action for violation of due process by reference into each and every
12   cause of action in his complaint. (See Exhibit 16 to Bryan Decl. I¶¶ 24, 32, 38, 42, 48, 53,
13   60.) As such, Plaintiff’s
                   Plaintiff's other claims form part of the same case or controversy as his 42
14   U.S.C. Section 1983 claim for alleged violation of the Fourteenth Amendment of the
15   United States Constitution.
16                                             VENUE
17         37.    The state court from which this Action was removed and in which this
18   Action was commenced is within this Court's
                                         Court’s district and division. Venue lies in the
19   United States District Court for the Central District of California pursuant to 28 U.S.C.
20   Sections 1441(a) and 1391(b) because the state action was filed in this district and this is
21   the judicial district in which a substantial part of the events or omissions giving rise to the
22   claims occurred. See 28 U.S.C. § 84.
23                            NOTICE TO COURT AND PARTIES
24         38.    This Notice of Removal will be filed promptly with the Clerk of the Superior
25   Court for San Bernardino County, California, as required by 28 U.S.C. Section 1446(d),
26   and will be served on counsel for Plaintiff.
27   ///
28   ///

     CASE NO. 19-1351                               8                       NOTICE OF REMOVAL
                                                                                     QUESTION)
                                                                            (FEDERAL OUESTION1
      Case 5:19-cv-01351-JAK-SP Document 1 Filed 07/23/19 Page 9 of 9 Page ID #:9


1             WHEREFORE, Defendant City of Adelanto prays that the above action now
2    pending against it in the Superior Court of the State of California, San Bernardino County
 3   be removed to this Court.
4

 5   DATED: July 23, 2019                  JACKSON LEWIS P.C.
 6

 7

 8                                   By:   /s/ Jared L. Bryan
                                           Jared L. Bryan
 9                                         Kyle C. Worrell
10                                         Attorneys for Defendant
                                           CITY OF ADELANTO
11

12   4839-8408-2333, v. 3

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CASE NO. 19-1351                             9                     NOTICE OF REMOVAL
                                                                                 QUESTION)
                                                                        (FEDERAL OUESTION1
